United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3666
                                   ___________

Otis Nichols, Jr.,                    *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the Western
                                      * District of Missouri.
Detroit Tool Metal Products Co.,      *
                                      *        [UNPUBLISHED]
             Appellee.                *
                                 ___________

                          Submitted: March 28, 2002

                               Filed: April 2, 2002
                                    ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Otis Nichols, Jr., appeals from the district court’s1 grant of summary judgment
to his employer, Detroit Tool Metal Products Co. (Detroit Tool), in his action
asserting claims under Title VII and the Missouri Human Rights Act (MHRA).
Reviewing de novo, see Carter v. Chrysler Corp., 173 F.3d 693, 700 (8th Cir. 1999),
and analyzing the Title VII and MHRA claims together, see Gillming v. Simmons
Indus., 91 F.3d 1168, 1171 n.2 (8th Cir. 1996), we affirm.

      1
      The Honorable Dean Whipple, Chief Judge, United States District Court for
the Western District of Missouri.
       Mr. Nichols, an African-American, failed to establish a hostile-work-
environment claim. See Fed. R. Civ. P. 56(e) (requiring “specific facts showing that
there is a genuine issue for trial”). Although he maintained that a coworker used
racially offensive language in his presence, he indicated that when he complained to
Detroit Tool, the company confronted and warned the coworker, and he did not allege
that the coworker continued to use the offensive language. See Carter, 173 F.3d at
700 (plaintiff claiming harassment by non-supervisor must establish, in part, that
harassment affected term, condition, or privilege of employment, and that employer
knew or should have known of harassment and failed to take prompt and effective
remedial action).

       Assuming, without deciding, that Mr. Nichols made a prima facie case of
disparate treatment with respect to Detroit Tool’s not granting him a pay increase
when it granted one to similarly situated white employees, we conclude that Detroit
Tool--which produced evidence that it had brought the discrepancy to Mr. Nichols’s
attention upon discovering it, and had voluntarily given him backpay--provided
legitimate non-discriminatory reasons for its actions, and that Nichols failed to show
these were pretextual. See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-05
(1973) (burden-shifting analysis).

      Accordingly, we affirm. See 8th Cir. Rule 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-